COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Ex parte William Soloman Lewis

Appellate case number:    01-21-00509-CR

Trial court case number: 1733113

Trial court:              185th District Court of Harris County

        Appellant, William Soloman Lewis, has filed a motion to supplement the clerk’s record,
asserting that the second page of his notice of appeal was not included in the clerk’s record filed
on September 28, 2021. The motion is granted. The trial court is directed to file a supplemental
clerk’s record containing the complete notice of appeal (identified as document number 98015462
on the trial court’s docket) within 7 days of this order.
       It is so ORDERED.

Judge’s signature: _______/s/ Sarah Beth Landau________________________________
                               Acting individually


Date: _December 9, 2021_________________